           Case 1:19-vv-00343-UNJ Document 41 Filed 08/18/20 Page 1 of 7




     In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0343V
                                         UNPUBLISHED


    PAMELA VIBBARD,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: July 16, 2020
    v.
                                                              Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                   Stipulation on Damages; Influenza
    HUMAN SERVICES,                                           (Flu) Vaccine; Shoulder Injury
                                                              Related to Vaccine Administration
                        Respondent.                           (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.

Lara Ann Englund, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION 1

        On March 5, 2019, Pamela Vibbard filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left Shoulder Injury Related to
Vaccine Administration (SIRVA) as a result of an influenza (“flu”) vaccination
administered on November 15, 2016. Petition at 1; Stipulation, filed at July 15, 2020, ¶¶
2, 4. Petitioner further alleges that she experienced the residual effects of this condition
for more than six months. Petition at 9; Stipulation at ¶ 4. “Respondent denies that
petitioner sustained a SIRVA Table injury; denies that the vaccine caused petitioner’s
alleged shoulder injury, or any other injury; and denies that her current condition is a
sequelae of a vaccine-related injury ” Stipulation at ¶ 6.

       Nevertheless, on July 15, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:19-vv-00343-UNJ Document 41 Filed 08/18/20 Page 2 of 7



reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $35,500.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
       Case 1:19-vv-00343-UNJ Document 41 Filed 08/18/20 Page 3 of 7




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

PAMELA VIBBARD.                                        )
                                                      )
                       Petitioner,                    )
                                                      )
        v.                                            ) No. 19-343V ECF
                                                      ) Chief Special Master Brian Corcoran
SECRETARY OF                                          )
HEALTH AND HUMAN SERVICES,                            )
                                                      )

__________________
        Respondent.                                   )
                                                      )

                                            STIPULATION

        The parties hereby stipulate to the following matters:

        I. Petitioner Pamela Vibbard ("'petitioner") tiled a petition for vacc ine compensation

under the National Vaccine Injury Compensation Program. 42 U.S.C. § 300aa-10 to 34 (the

"Vaccine Program"'). The petition seeks compensation for injuries allegedly related to

petitioner·s receipt of the influenza (·'flu..) vaccine. which vaccine is contained in the Vaccine

Injury Table (the "Table''), 42 C.F.R. § I00.3 (a).

       2. Petitioner received a flu vaccine on or about November 15. 2016.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that she sustained a shoulder injury related to vacci ne administration

(''SIRVA'') within the time period set fo1th in the Table. She further alleges that she experienced

the residual effects of this condition for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her condition.
Case 1:19-vv-00343-UNJ Document 41 Filed 08/18/20 Page 4 of 7
Case 1:19-vv-00343-UNJ Document 41 Filed 08/18/20 Page 5 of 7
Case 1:19-vv-00343-UNJ Document 41 Filed 08/18/20 Page 6 of 7
Case 1:19-vv-00343-UNJ Document 41 Filed 08/18/20 Page 7 of 7
